                                                        Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 1 of 16 Page ID #:324




                                                                1 EVERETT DOREY LLP
                                                                  Seymour B. Everett, III, SBN 223441
                                                                2   severett@everettdorey.com
                                                                  Samantha E. Dorey, SBN 281006
                                                                3   sdorey@everettdorey.com
                                                                  Christopher D. Lee, SBN
                                                                4   clee@everettdorey.com
                                                                  18300 Von Karman Avenue, Suite 900
                                                                5 Irvine, California 92612
                                                                  Phone: 949-771-9233
                                                                6 Fax: 949-377-3110
                                                                7 GARY A. SHEATZ, CITY ATTORNEY, SBN 171753
                                                                  gsheatz@cityoforange.org
                                                                8 CITY OF ORANGE
                                                                  300 East Chapman Avenue
                                                                9 Orange, California 92866
                                                                  (714) 744-5580
                                                               10
                                                               11 Attorneys for Specially-Appearing
                                                                  Unserved Defendant CITY OF ORANGE
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13                               UNITED STATES DISTRICT COURT
                                Attorneys at Law




                                                               14              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                               15
                                                               16 MARY'S KITCHEN, RICHARD                     Case No. 8:21-cv-01483-DOC-JDE
                                                                  HANCOX, LISA POLLARD,                       Assigned to the Hon. David O. Carter
                                                               17 HORACIO AGUILAR, TODD
                                                                  CHRISTOPHER, DON TERRY,                     SPECIALLY-APPEARING
                                                               18 STARLA ACOSTA,                              UNSERVED DEFENDANT CITY
                                                                                                              OF ORANGE'S OBJECTIONS TO
                                                               19                      Plaintiff,             PLAINTIFFS' COMPENDIUM OF
                                                                                                              EXHIBITS AND EVIDENCE IN
                                                               20              vs.                            SUPPORT OF EX PARTE
                                                                                                              APPLICATION FOR
                                                               21 CITY OF ORANGE,                             TEMPRORARY RESTRAINING
                                                                                                              ODER
                                                               22                      Defendant.
                                                                                                              [Filed Concurrently with Declaration of
                                                               23                                             Bonnie Hagan; Declaration of Dan
                                                                                                              Adams; and Opposition to Plaintiffs' Ex
                                                               24                                             Parte Application For a Temporary
                                                                                                              Restraining Order]
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4848-5469-0299.1
                                                                                                   -1-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                        Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 2 of 16 Page ID #:325




                                                                1              Specially-Appearing Unserved Defendant, City of Orange, (hereinafter,
                                                                2 Defendant) submits the following objections to Plaintiffs' evidence offered in
                                                                3 support of its Ex Parte Application for a Temporary Restraining Order:
                                                                4              OBJECTIONS TO PLAINTIFFS' COMPENDIUM OF EXHIBITS AND
                                                                5              EVIDENCE IN SUPPORT OF EX PARTE APPLICATION FOR A
                                                                6                            TEMPORARY RESTRAINING ORDER:
                                                                7 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 1:
                                                                8              Defendant objects to Plaintiffs' Exhibit 1-1 the "Excerpt of City Report to
                                                                9 HUD" and 1-2 the "Excerpt of City CEQA Determination to HUD on Neighbor
                                                               10 Property" as Plaintiffs have failed to lay any foundation or provide any
                                                               11 authentication of the documents contained in the Exhibit. Fed. R. Evid. 901.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Plaintiffs' failed to authenticate or lay the foundation for any documents in Plaintiffs'
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Exhibit through a request for judicial notice, declaration, affidavit, or any other
                                Attorneys at Law




                                                               14 means. Fed. R. Evid. 902.
                                                               15              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                                                               16 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                                                               17 documentary evidence may establish its foundation by attaching an affidavit by
                                                               18 custodian of records or anyone qualified to speak from personal knowledge that the
                                                               19 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                                                               20 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                                               21 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                               22 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                               23 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                               24 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                               25 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                               26 registration statement insufficient authentication).
                                                               27              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                                                               28 no tendency to make a fact more or less probable and is not of consequence in
                                                                    4848-5469-0299.1
                                                                                                   -2-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                        Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 3 of 16 Page ID #:326




                                                                1 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                                                2 relevant, its probative value would be substantially outweighed by the danger of
                                                                3 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                                                                4 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                                                5 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 2:
                                                                6              Defendant objects to Plaintiffs' Exhibit 2 the "Excerpt of City of Orange 5th
                                                                7 Cycle Housing Element as approved by California" as Plaintiffs have failed to lay
                                                                8 any foundation or provide any authentication of the documents contained in the
                                                                9 Exhibit. Fed. R. Evid. 901. Plaintiffs' failed to authenticate or lay the foundation
                                                               10 for any documents in Plaintiffs' Exhibit through a request for judicial notice,
                                                               11 declaration, affidavit, or any other means. Fed. R. Evid. 902.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                                Attorneys at Law




                                                               14 documentary evidence may establish its foundation by attaching an affidavit by
                                                               15 custodian of records or anyone qualified to speak from personal knowledge that the
                                                               16 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                                                               17 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                                               18 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                               19 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                               20 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                               21 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                               22 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                               23 registration statement insufficient authentication).
                                                               24              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                                                               25 no tendency to make a fact more or less probable and is not of consequence in
                                                               26 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                                               27 relevant, its probative value would be substantially outweighed by the danger of
                                                               28 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                                                                    4848-5469-0299.1
                                                                                                   -3-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                        Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 4 of 16 Page ID #:327




                                                                1 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                                                2 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 3:
                                                                3              Defendant objects to Plaintiffs' Exhibit 3-1 through 3-5 the "2019 Lease, 2014
                                                                4 Lease, 2010 Lease, 2004 Draft Lease, and 1995 Extension of 1993 Lease" as
                                                                5 Plaintiffs have failed to lay any foundation or provide any authentication of the
                                                                6 documents contained in the Exhibit. Fed. R. Evid. 901. Plaintiffs' failed to
                                                                7 authenticate or lay the foundation for any documents in Plaintiffs' Exhibit through a
                                                                8 request for judicial notice, declaration, affidavit, or any other means. Fed. R. Evid.
                                                                9 902.
                                                               10              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                                                               11 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 documentary evidence may establish its foundation by attaching an affidavit by
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 custodian of records or anyone qualified to speak from personal knowledge that the
                                Attorneys at Law




                                                               14 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                                                               15 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                                               16 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                               17 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                               18 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                               19 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                               20 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                               21 registration statement insufficient authentication).
                                                               22              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                                                               23 no tendency to make a fact more or less probable and is not of consequence in
                                                               24 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                                               25 relevant, its probative value would be substantially outweighed by the danger of
                                                               26 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                                                               27 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                                               28
                                                                    4848-5469-0299.1
                                                                                                   -4-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                        Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 5 of 16 Page ID #:328




                                                                1 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 4:
                                                                2              Defendant objects to Plaintiffs' Exhibit 4 "2021 Termination Letter from
                                                                3 City" as Plaintiffs have failed to lay any foundation or provide any authentication of
                                                                4 the documents contained in the Exhibit. Fed. R. Evid. 901. Plaintiffs' failed to
                                                                5 authenticate or lay the foundation for any documents in Plaintiffs' Exhibit through a
                                                                6 request for judicial notice, declaration, affidavit, or any other means. Fed. R. Evid.
                                                                7 902.
                                                                8              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                                                                9 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                                                               10 documentary evidence may establish its foundation by attaching an affidavit by
                                                               11 custodian of records or anyone qualified to speak from personal knowledge that the
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                Attorneys at Law




                                                               14 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                               15 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                               16 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                               17 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                               18 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                               19 registration statement insufficient authentication).
                                                               20              SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 5:
                                                               21              Defendant objects to Plaintiffs' Exhibit 5 "2020 Notice of Violation from
                                                               22 City" as Plaintiffs have failed to lay any foundation or provide any authentication of
                                                               23 the documents contained in the Exhibit. Fed. R. Evid. 901. Plaintiffs' failed to
                                                               24 authenticate or lay the foundation for any documents in Plaintiffs' Exhibit through a
                                                               25 request for judicial notice, declaration, affidavit, or any other means. Fed. R. Evid.
                                                               26 902.
                                                               27              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                                                               28 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                                                                    4848-5469-0299.1
                                                                                                   -5-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                        Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 6 of 16 Page ID #:329




                                                                1 documentary evidence may establish its foundation by attaching an affidavit by
                                                                2 custodian of records or anyone qualified to speak from personal knowledge that the
                                                                3 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                                                                4 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                                                5 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                                6 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                                7 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                                8 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                                9 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                               10 registration statement insufficient authentication).
                                                               11              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 no tendency to make a fact more or less probable and is not of consequence in
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                Attorneys at Law




                                                               14 relevant, its probative value would be substantially outweighed by the danger of
                                                               15 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                                                               16 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                                               17 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 6:
                                                               18              Defendant objects to Plaintiffs' Exhibit 6 "Orange County Equity Map" as
                                                               19 Plaintiffs have failed to lay any foundation or provide any authentication of the
                                                               20 documents contained in the Exhibit. Fed. R. Evid. 901. Plaintiffs' failed to
                                                               21 authenticate or lay the foundation for any documents in Plaintiffs' Exhibit through a
                                                               22 request for judicial notice, declaration, affidavit, or any other means. Fed. R. Evid.
                                                               23 902.
                                                               24              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                                                               25 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                                                               26 documentary evidence may establish its foundation by attaching an affidavit by
                                                               27 custodian of records or anyone qualified to speak from personal knowledge that the
                                                               28 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                                                                    4848-5469-0299.1
                                                                                                   -6-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                        Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 7 of 16 Page ID #:330




                                                                1 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                                                2 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                                3 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                                4 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                                5 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                                6 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                                7 registration statement insufficient authentication).
                                                                8              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                                                                9 no tendency to make a fact more or less probable and is not of consequence in
                                                               10 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                                               11 relevant, its probative value would be substantially outweighed by the danger of
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                Attorneys at Law




                                                               14 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 7:
                                                               15              Defendant objects to Plaintiffs' Exhibit 7-1 through 7-8 "letters of need" from
                                                               16 various organizations and persons as Plaintiffs have failed to lay any foundation or
                                                               17 provide any authentication of the documents contained in the Exhibit. Fed. R. Evid.
                                                               18 901. Plaintiffs' failed to authenticate or lay the foundation for any documents in
                                                               19 Plaintiffs' Exhibit through a request for judicial notice, declaration, affidavit, or any
                                                               20 other means. Fed. R. Evid. 902.
                                                               21              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                                                               22 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                                                               23 documentary evidence may establish its foundation by attaching an affidavit by
                                                               24 custodian of records or anyone qualified to speak from personal knowledge that the
                                                               25 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                                                               26 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                                               27 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                               28 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                                    4848-5469-0299.1
                                                                                                   -7-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                        Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 8 of 16 Page ID #:331




                                                                1 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                                2 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                                3 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                                4 registration statement insufficient authentication).
                                                                5              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                                                                6 no tendency to make a fact more or less probable and is not of consequence in
                                                                7 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                                                8 relevant, its probative value would be substantially outweighed by the danger of
                                                                9 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                                                               10 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                                               11 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 8:
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12              Defendant objects to Plaintiffs' Exhibit 8 "Orange County Council Staff report
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 in support of 2019 lease renewal" as Plaintiffs have failed to lay any foundation or
                                Attorneys at Law




                                                               14 provide any authentication of the documents contained in the Exhibit. Fed. R. Evid.
                                                               15 901. Plaintiffs' failed to authenticate or lay the foundation for any documents in
                                                               16 Plaintiffs' Exhibit through a request for judicial notice, declaration, affidavit, or any
                                                               17 other means. Fed. R. Evid. 902.
                                                               18              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                                                               19 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                                                               20 documentary evidence may establish its foundation by attaching an affidavit by
                                                               21 custodian of records or anyone qualified to speak from personal knowledge that the
                                                               22 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                                                               23 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                                               24 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                               25 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                               26 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                               27 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                               28 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                                    4848-5469-0299.1
                                                                                                   -8-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                        Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 9 of 16 Page ID #:332




                                                                1 registration statement insufficient authentication).
                                                                2              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                                                                3 no tendency to make a fact more or less probable and is not of consequence in
                                                                4 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                                                5 relevant, its probative value would be substantially outweighed by the danger of
                                                                6 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                                                                7 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                                                8 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 9:
                                                                9              Defendant objects to Plaintiffs' Exhibit 9 "Communication from Plaintiff
                                                               10 requesting update on Navigation Center proposal" as Plaintiffs have failed to lay any
                                                               11 foundation or provide any authentication of the documents contained in the Exhibit.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Fed. R. Evid. 901. Plaintiffs' failed to authenticate or lay the foundation for any
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 documents in Plaintiffs' Exhibit through a request for judicial notice, declaration,
                                Attorneys at Law




                                                               14 affidavit, or any other means. Fed. R. Evid. 902.
                                                               15              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                                                               16 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                                                               17 documentary evidence may establish its foundation by attaching an affidavit by
                                                               18 custodian of records or anyone qualified to speak from personal knowledge that the
                                                               19 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                                                               20 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                                               21 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                               22 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                               23 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                               24 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                               25 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                               26 registration statement insufficient authentication).
                                                               27              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                                                               28 no tendency to make a fact more or less probable and is not of consequence in
                                                                    4848-5469-0299.1
                                                                                                   -9-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                   Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 10 of 16 Page ID #:333




                                                                1 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                                                2 relevant, its probative value would be substantially outweighed by the danger of
                                                                3 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                                                                4 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                                                5 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 10:
                                                                6              Defendant objects to Plaintiffs' Exhibit 10 "September communication with
                                                                7 City of Orange in attempt to resolve dispute" as Plaintiffs have failed to lay any
                                                                8 foundation or provide any authentication of the documents contained in the Exhibit.
                                                                9 Fed. R. Evid. 901. Plaintiffs' failed to authenticate or lay the foundation for any
                                                               10 documents in Plaintiffs' Exhibit through a request for judicial notice, declaration,
                                                               11 affidavit, or any other means. Fed. R. Evid. 902.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                                Attorneys at Law




                                                               14 documentary evidence may establish its foundation by attaching an affidavit by
                                                               15 custodian of records or anyone qualified to speak from personal knowledge that the
                                                               16 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                                                               17 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                                               18 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                               19 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                               20 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                               21 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                               22 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                               23 registration statement insufficient authentication).
                                                               24              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                                                               25 no tendency to make a fact more or less probable and is not of consequence in
                                                               26 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                                               27 relevant, its probative value would be substantially outweighed by the danger of
                                                               28 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                                                                    4848-5469-0299.1
                                                                                                  -10-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                   Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 11 of 16 Page ID #:334




                                                                1 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                                                2 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 11:
                                                                3              Defendant objects to Plaintiffs' Exhibit 11 "2021.09.10 Letter from ACLU
                                                                4 SoCal and ELDR Center to Orange City Council re Mary's Kitchen Brown Act" as
                                                                5 Plaintiffs have failed to lay any foundation or provide any authentication of the
                                                                6 documents contained in the Exhibit. Fed. R. Evid. 901. Plaintiffs' failed to
                                                                7 authenticate or lay the foundation for any documents in Plaintiffs' Exhibit through a
                                                                8 request for judicial notice, declaration, affidavit, or any other means. Fed. R. Evid.
                                                                9 902.
                                                               10              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                                                               11 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 documentary evidence may establish its foundation by attaching an affidavit by
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 custodian of records or anyone qualified to speak from personal knowledge that the
                                Attorneys at Law




                                                               14 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                                                               15 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                                               16 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                               17 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                               18 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                               19 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                               20 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                               21 registration statement insufficient authentication).
                                                               22              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                                                               23 no tendency to make a fact more or less probable and is not of consequence in
                                                               24 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                                               25 relevant, its probative value would be substantially outweighed by the danger of
                                                               26 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                                                               27 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                                               28
                                                                    4848-5469-0299.1
                                                                                                  -11-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                   Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 12 of 16 Page ID #:335




                                                                1 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 12:
                                                                2              Defendant objects to Plaintiffs' Exhibit 12 "City Response re Brown Act" as
                                                                3 Plaintiffs have failed to lay any foundation or provide any authentication of the
                                                                4 documents contained in the Exhibit. Fed. R. Evid. 901. Plaintiffs' failed to
                                                                5 authenticate or lay the foundation for any documents in Plaintiffs' Exhibit through a
                                                                6 request for judicial notice, declaration, affidavit, or any other means. Fed. R. Evid.
                                                                7 902.
                                                                8              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                                                                9 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                                                               10 documentary evidence may establish its foundation by attaching an affidavit by
                                                               11 custodian of records or anyone qualified to speak from personal knowledge that the
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                Attorneys at Law




                                                               14 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                               15 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                               16 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                               17 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                               18 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                               19 registration statement insufficient authentication).
                                                               20              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                                                               21 no tendency to make a fact more or less probable and is not of consequence in
                                                               22 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                                               23 relevant, its probative value would be substantially outweighed by the danger of
                                                               24 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                                                               25 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                                               26 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 13:
                                                               27              Defendant objects to Plaintiffs' Exhibit 13-1 "City Description of Resources
                                                               28 before Sept listing police and Mary's," Exhibit 13-2 "City Website of Services
                                                                    4848-5469-0299.1
                                                                                                  -12-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                   Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 13 of 16 Page ID #:336




                                                                1 before September," and 13-3 "Second City Website of Services before September"
                                                                2 as Plaintiffs have failed to lay any foundation or provide any authentication of the
                                                                3 documents contained in the Exhibit. Fed. R. Evid. 901. Plaintiffs' failed to
                                                                4 authenticate or lay the foundation for any documents in Plaintiffs' Exhibit through a
                                                                5 request for judicial notice, declaration, affidavit, or any other means. Fed. R. Evid.
                                                                6 902.
                                                                7              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                                                                8 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                                                                9 documentary evidence may establish its foundation by attaching an affidavit by
                                                               10 custodian of records or anyone qualified to speak from personal knowledge that the
                                                               11 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                Attorneys at Law




                                                               14 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                                                               15 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                                                               16 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                                               17 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                               18 registration statement insufficient authentication).
                                                               19              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                                                               20 no tendency to make a fact more or less probable and is not of consequence in
                                                               21 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                                               22 relevant, its probative value would be substantially outweighed by the danger of
                                                               23 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                                                               24 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                                               25 SPECIFIC OBJECTIONS TO PLAINTIFFS' EXHIBIT NO. 14:
                                                               26              Defendant objects to Plaintiffs' Exhibit 14 "Excerpt of Sheriff Coroner
                                                               27 Annual Report 2020" as Plaintiffs have failed to lay any foundation or provide any
                                                               28 authentication of the documents contained in the Exhibit. Fed. R. Evid. 901.
                                                                    4848-5469-0299.1
                                                                                                  -13-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                   Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 14 of 16 Page ID #:337




                                                                1 Plaintiffs' failed to authenticate or lay the foundation for any documents in Plaintiffs'
                                                                2 Exhibit through a request for judicial notice, declaration, affidavit, or any other
                                                                3 means. Fed. R. Evid. 902.
                                                                4              Proper authentication of exhibits is a requisite for their admissibility. Orr v.
                                                                5 Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A party offering
                                                                6 documentary evidence may establish its foundation by attaching an affidavit by
                                                                7 custodian of records or anyone qualified to speak from personal knowledge that the
                                                                8 documents are what they purport to be. Thanongsinh v. Board of Educ., 462 F.3d
                                                                9 762, 777 (7th Cir. 2006); Orr v. Bank of America, NT & SA, 285 F.3d 764, 778 (9th
                                                               10 Cir. 2002). Mere attachment to a declaration does not automatically make [exhibits]
                                                               11 admissible evidence. Orr, 285 F.3d at 777. Likewise, a writing is not authenticated
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 simply by attaching it to an affidavit. Beyene v. Coleman Security Services, Inc.,
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 854 F.2d 1179, 1182 (9th Cir. 1988). See also Hal Roach Studios, Inc. v. Richard
                                Attorneys at Law




                                                               14 Feiner & Co., Inc., 896 F.2d 1542, 1550-51 (9th Cir. 1990) (attorney’s summary of
                                                               15 registration statement insufficient authentication).
                                                               16              Objection, the exhibit is irrelevant to the subject matter of this action as it has
                                                               17 no tendency to make a fact more or less probable and is not of consequence in
                                                               18 determining the action. Fed R. Evid. 401, 402. Objection, even if the exhibit were
                                                               19 relevant, its probative value would be substantially outweighed by the danger of
                                                               20 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
                                                               21 time, or needlessly presenting cumulative evidence. Fed R. Evid. 403.
                                                               22 DATED: September 16, 2021                   EVERETT DOREY LLP
                                                               23
                                                               24                                             By:
                                                               25                                                   Seymour B. Everett, III
                                                                                                                    Samantha E. Dorey
                                                               26                                                   Christopher D. Lee
                                                               27                                                   Attorneys for Specially-Appearing
                                                                                                                    Unserved Defendant CITY OF ORANGE
                                                               28
                                                                    4848-5469-0299.1
                                                                                                  -14-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                   Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 15 of 16 Page ID #:338

                                                                    File No. 1052-03

                                                                1                                      PROOF OF SERVICE
                                                                2                                Mary's Kitchen v. City of Orange
                                                                                                Case No. 8:21-CV-01483-JVS (JDE)
                                                                3
                                                                    STATE OF CALIFORNIA, COUNTY OF ORANGE
                                                                4
                                                                        At the time of service, I was over 18 years of age and not a party to this
                                                                5 action. I am employed in the County of Orange, State of California. My business
                                                                  address is 18300 Von Karman Avenue, Suite 900, Irvine, CA 92612.
                                                                6
                                                                        On September 16, 2021, I served true copies of the following document(s)
                                                                7 described as:
                                                                8        SPECIALLY-APPEARING UNSERVED DEFENDANT CITY OF
                                                                         ORANGE'S OBJECTIONS TO PLAINTIFFS' COMPENDIUM OF
                                                                9     EXHIBITS AND EVIDENCE IN SUPPORT OF EX PARTE APPLICATION
                                                                                 FOR TEMPRORARY RESTRAINING ODER
                                                               10
                                                                               I served the documents on the interested parties in this action as follows:
                                                               11
                                                                                                SEE ATTACHED SERVICE LIST
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12
                                                                         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 the document(s) with the Clerk of the Court by using the CM/ECF system.
                                Attorneys at Law




                                                                  Participants in the case who are registered CM/ECF users will be served by the
                                                               14 CM/ECF system. Participants in the case who are not registered CM/ECF users will
                                                                  be served by mail or by other means permitted by the court rules.
                                                               15
                                                                         I declare under penalty of perjury under the laws of the United States of
                                                               16 America that the foregoing is true and correct and that I am employed in the office
                                                                  of a member of the bar of this Court at whose direction the service was made.
                                                               17
                                                                         Executed on September 16, 2021, at Irvine, California.
                                                               18
                                                               19
                                                                                                                          /s/ Kristal N. Mauro
                                                               20                                                   Kristal N. Mauro
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4848-5469-0299.1
                                                                                                   -1-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                   Case 8:21-cv-01483-DOC-JDE Document 11 Filed 09/16/21 Page 16 of 16 Page ID #:339

                                                                    File No. 1052-03

                                                                1                                SERVICE LIST
                                                                                         Mary's Kitchen v. City of Orange
                                                                2                       Case No. 8:21-CV-01483-JVS (JDE)
                                                                3 Brooke Weitzman                          Attorney for Plaintiffs
                                                                  Benjamin Davis
                                                                4 Elder Law and Disability Rights Center
                                                                  1535 E 17th Street, Suite 110
                                                                5 Santa Ana, CA 92705
                                                                  Phone: 714-617-5353
                                                                6 bweitzman@eldrcenter.org
                                                                  bdavis@eldrcenter.org
                                                                7
                                                                  Carol A. Sobel
                                                                8 Law Office of Carol Sobel
                                                                  1158 26th Street, #552
                                                                9 Santa Monica, CA 90403
                                                                  Phone: 310-393-3055
                                                               10 carolsobellaw@gmail.com
                                                               11 John P. Given
                                                                  2309 Santa Monica Boulevard, #438
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Santa Monica, CA 90404
                                                                  Phone: 310 471-8485
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 john@johngivenlaw.com
                                Attorneys at Law




                                                               14 Paul Hoffman
                                                                  John Washington
                                                               15 9415 Culver Blvd., #115
                                                                  Culver City, CA 90232
                                                               16 Phone: 310-396-0731
                                                                  hoffpaul@aol.com
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4848-5469-0299.1
                                                                                                   -2-         8:21-cv-01483-DOC-JDE
                                                                      DEFENDANT'S OBJECTIONS TO PLAINTIFFS' EXHIBITS IN SUPPORT OF
                                                                        EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
